—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Ain, J.), entered April 10, 1997, which denied their motion, in effect, for reargument.
Ordered that the appeal is dismissed, with costs.
The plaintiffs have failed to offer a valid explanation as to why their purportedly newly-discovered evidence was not submitted in opposition to the original motion for summary judgment dismissing the complaint. Accordingly, the plaintiffs’ motion, which was characterized as one for renewal and reargument, was not based on new facts which were unavailable at the time of the original motion. Therefore, their motion was really a motion to reargue, the denial of which is not appealable (see, Bossio v Fiorillo, 222 AD2d 476; Iadarola v Orthopedic Inst., 202 AD2d 393; Matter of Pellegrino, 201 AD2d 653). Bracken, J. P., Pizzuto, Altman, Krausman and Lerner, JJ., concur.